Citation Nr: 1203397	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-38 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder manifested by tachycardia.  

2.  Entitlement to service connection for eye conditions (myopia and astigmatism).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to March 2006.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which originally had jurisdiction over this appeal, and St. Louis, Missouri, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

In a June 2011 statement, the Veteran appears to raise claims for issues other than those on appeal.  Her statement primarily reflects abdominal problems.  The RO has not yet had the opportunity to consider this statement.  Inasmuch as the Veteran's statement refers to conditions other than her heart or vision, they are not inextricably intertwined with the issues now before the Board on appeal.  Thus, her statement is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  The Veteran did not incur a superimposed disease or injury to the eyes in service, and her current impairment in visual acuity as the result of refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.

2.  The Veteran does not have a current cardiac disability or disease manifested by tachycardia.


CONCLUSIONS OF LAW

1.  Refractive error (myopia/astigmatism) was not incurred in or aggravated by service and was not subject to a superimposed disease or injury in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9, 4.127 (2011).

2.  The criteria for entitlement to service connection for a cardiac disorder manifested by tachycardia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a June 2006 letter to the Veteran from the RO specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2006 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2011); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism and myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."   Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  The Board notes that, based on the law discussed above, the term "eye disability" is not intended to include refractive error of the eyes.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

Cardiovascular Disorder Manifested by Tachycardia

It is contended that the Veteran has a cardiovascular disorder manifested by tachycardia which was first diagnosed during her military service.  

The STRs reflect that the Veteran was seen for a high heart rate in 1995.  She was evaluated with a cardiac consult and Holter monitoring and no pathologic diagnosis was made.  In 2002, an abnormal electrocardiogram was noted.  She was again tested without diagnosis of a heart condition.  No cardiac disorder was noted during service, to include upon treatment records dated shortly before service separation.  

Post service VA records show that she was again placed on a Holter monitor in May 2006 due to palpitations.  There was no diagnosis of a cardiovascular condition.  Similarly, at the time of VA examination in August 2006, examination was negative for a heart disorder as she exhibited regular sinus rhythm and rate.  There were no murmurs, gallops, rubs, or edema.  The examiner reported no evidence of tachycardia on the events monitor and she was on no medication.  

Subsequently dated VA records in 2008 and 2009 reflect that the Veteran reported that she had been told by a private physician that she had a leaking valve and a hole in her heart.  Additional VA examination was conducted in June 2010.  The examiner concluded that there was no evidence of any heart condition at the present time that would qualify as a disability.  She noted benign palpitations by the Veteran's report but pointed out that the echocardiogram was normal without evidence of any valvular regurgitant.  The reported ejection fraction was normal also.  There was no evidence of any congenital defect based on current echo, nor any evidence of "leaky" valves.    

Although the Veteran has complained that she has a cardiovascular disorder as manifested by her episodes of tachycardia, it is noted that a clinical diagnosis of cardiovascular disorder is not of record.  Moreover, multiple examinations have resulted in a finding of no cardiac disorder.  This includes testing during service and post service.  While she claims that a private physician told her that she had cardiac disorders to include "leaky" valves and a hole in her heart, subsequent testing by VA showed that this was not true.  While the Veteran is competent to report her symptoms, it would require medical expertise to attribute those symptoms to a cardiac disorder.  As the record in this case demonstrates, such a disorder is not demonstrated by specific diagnostic testing as interpreted by medical professionals.  

There is no competent medical evidence of a current cardiac disability.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence is against finding a nexus between a cardiac disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (2011).  

Myopia and Astigmatism

It is also claimed that service connection is warranted for the eye conditions of myopia and astigmatism.  The STRs reflect that the Veteran has refractive error and was fitted for glasses during service.  

As noted in the regulations above, refractive error of the eyes due to such eye disorders as myopia, presbyopia, and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c) 4.9 (2011); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  In this regard, the only diagnosis reflected in the evidence on file that pertains to the Veteran's eyes is her refractive error.  In short, the Veteran does not have an eye disability for VA purposes.  Id.  

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  That is, the evidence does not reflect aggravation.  No other diagnosis is reflected in the record.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for a cardiovascular disorder manifested by tachycardia is denied.  

Entitlement to service connection for eye conditions, claimed as myopia and astigmatism, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


